FILED
                             UNITED STATES DISTRICT COURT                                  AUG 272009
                             FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District and
                                                                                       Bankruptcy Courts

STUART NORMAN, JR.,                            )
                                               )
                        Plaintiff,             )
                                               )
       v.                                      )       Civil Action No.          09 1631
                                               )
UNITED STATES OF AMERICA, et ai.,              )
                                               )
                        Defendants.            )


                                     MEMORANDUM OPINION

        This matter is before the Court on plaintiff s application to proceed in forma pauperis and

his pro se complaint. The Court will grant the application and dismiss the complaint for the

reasons stated below.

        Plaintiff, a federal prisoner, generally alleges that the prosecutors solicited perjured

testimony before the grand jury, that the defendants conspired to effect his criminal conviction,

and that the defendants otherwise committed fraud on the sentencing court, resulting in his

conviction and current incarceration. For these alleged violations of rights protected by the

United States Constitution, plaintiff demands "dismissal of the charges against his person alone

with an[J amount of compensation that will be sufficient to send a message to the courts that this

kind of illegal conduct will not be condoned," and "[a]n amount sufficient enough is

$125,000,000.00." CompI. at 20.

       Plaintiff may be awarded damages only if he first establishes that his conviction has been

invalidated by "revers [al] on direct appeal, expunge [ment] by executive order, declar[ ation of



                                                   1
invalidity] by a state tribunal authorized to make such detennination, or ... a federal court's

issuance ofa writ of habeas corpus." Heckv. Humphrey, 512 US. 477, 486-87 (1994); accord

White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table). Plaintiff does not satisfy this prerequisite

and therefore his complaint fails to state a claim upon which relief can be granted. The Court

therefore will dismiss the complaint under 28 US.c. § 1915A(b)(1). See, e.g., Leffebre v.

United States Fed. Corp., No.1 :07-CV-743, 2007 WL 3389994, at *1 (E.D. Tex. Nov. 14,2007)

(adopting Magistrate Judge's Report and Recommendation and dismissing suit seeking to

recover damages for allegedly unconstitutional imprisonment, or for other hann caused by

actions whose unlawfulness would render plaintiffs imprisonment invalid, under Heck).

        An Order consistent with this Memorandum Opinion is issued separately on this same

date.




                                                     United States District Judge




                                                2